Orders, Supreme Court, New York County (Myriam Altman, J.), entered January 22, 1990, and on or about March 15, 1990, which, inter alia, granted defendants’ motion pursuant to CPLR 510 and 511, to change venue from New York County to Warren County, unanimously affirmed, without costs.
We find no abuse of discretion on the part of the IAS court in granting defendants’ CPLR 511 motion to change venue from New York County, where none of the parties reside, to Warren County, where the accident occurred and where defendant Hidden Valley Ranch, Inc., has its principal place of business. Further, the motion to change venue was brought within a reasonable time after the commencement of the *303action. Concur—Milonas, J. P., Rosenberger, Asch, Smith and Rubin, JJ.